DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the claims filed on 03/04/2020.

Claims 1-17 are currently pending and have been examined. 

This action is made NON-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“the device is configured to carry out the acts of” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. An original claim may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not identify how the function is performed or the result is achieved.
For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
Regarding claim 18, the written description fails to disclose the corresponding structure,
material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the claim limitation device is configured to carry out the acts. In particular, the specification merely discloses the existence of a structure configured to the system and a desired result but the specification does not sufficiently describe what piece performs the function or the result that is achieved. For the purposes of this examination, the examiner will interpret these limitations as any structure, material or acts for performing the functions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A person of ordinary skill in the art would not be clear on how to avoid infringement.
Regarding claim 18, “flight plan route altitude determination section” all invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely discloses the desired result but does not sufficiently describe what is performing the function or how the result is achieved. Therefore, the claimed invention lacks definiteness and one would not be able to discern a clear infringement boundary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because it is directed to an abstract idea without significantly more, as outlined in the MPEP.

Regarding Claim 1, the claim is directed to a method for planning a route involving a charging strategy (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.
	Under prong 1 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasis below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A method for route planning for a vehicle, comprising:
providing traffic data that are representative of a current traffic density of a predefined route
determining an expected occupancy of charging stations along the route depending on the traffic data, wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
determining a charging strategy depending on the traffic data and the determined expected occupancy of the charging stations, said charging strategy being representative of information concerning a charging process of the vehicle at one or more of the charging stations along the route
and depending on the charging strategy determined, providing information concerning the charging strategy for a driver
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process or human” or “mathematical concept” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind or simple mathematical calculations. For example, “determining” in the context of this claim can be interpreted as a simple mental process and “providing information” can be done by only a human or computer. Accordingly, the claim recites at least one abstract idea.
Regarding prong 2 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for route planning for a vehicle, comprising:
providing traffic data that are representative of a current traffic density of a predefined route
determining an expected occupancy of charging stations along the route depending on the traffic data, wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
determining a charging strategy depending on the traffic data and the determined expected occupancy of the charging stations, said charging strategy being representative of information concerning a charging process of the vehicle at one or more of the charging stations along the route
and depending on the charging strategy determined, providing information concerning the charging strategy for a driver
For the following reason, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “providing traffic data”, “determining”, “providing information”, and “calculated”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (input sections) to perform the process. In particular, the steps for providing data/information and calculating only include those that can be done by any computer, and therefore makes the limitation insignificant. Additionally, the steps for determining occupancy can all be done by a human and fall under certain methods of organizing human activity, and therefore also fails to be significant. 
Thus, taken alone, the additional element does not integrate the abstract idea into a practical application. Further, looking at the additional limitation as an ordered combination or as a whole, the limitation add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to affect a particulate traffic communication strategy or in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of inputting data or acquiring values amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. The examiner submits these limitations are insignificant extra-solution activities without significantly more.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of providing “providing traffic data”, “determining”, “providing information”, and “calculated”, are all well-understood, routine, and conventional activity because these steps are commonly practiced in the field, and the specification does not provide any indication that the steps are anything other than a what a human or conventional computer is capable of in a route planning method. Hence, the claim is not patent eligible. 

Regarding claims 2-17, the dependent claims do not recite any limitations that cause the claims to be patent eligible. 
Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. As mentioned above, the use of a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. Limitations such as providing data and developing strategies based on certain parameters well-known in the field to be necessary do not integrate the judicial exception into a practical application or add significantly more to the invention.  Therefore, dependent claims 2-17 are not patent eligible under the same rationale as provided for in the rejection of claim 1.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to an abstract idea without significantly more, as outlined in the MPEP.

Regarding Claim 18, the claim is directed to a device for planning a route involving a charging strategy (i.e., a machine). Therefore, claim 1 is within at least one of the four statutory categories.
	Under prong 1 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasis below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A device for route planning for a vehicle, wherein the device is configured to carry out the acts of:
providing traffic data that are representative of a current traffic density of a predefined route
determining an expected occupancy of charging stations along the route depending on the traffic data, wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
determining a charging strategy depending on the traffic data and the determined expected occupancy of the charging stations, said charging strategy being representative of information concerning a charging process of the vehicle at one or more of the charging stations along the route
and depending on the charging strategy determined, providing information concerning the charging strategy for a driver
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process or human” or “mathematical concept” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind or simple mathematical calculations. For example, “determining” in the context of this claim can be interpreted as a simple mental process and “providing information” can be done by only a human or computer. Accordingly, the claim recites at least one abstract idea.
Regarding prong 2 of the step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A device for route planning for a vehicle, wherein the device is configured to carry out the acts of:
providing traffic data that are representative of a current traffic density of a predefined route
determining an expected occupancy of charging stations along the route depending on the traffic data, wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
determining a charging strategy depending on the traffic data and the determined expected occupancy of the charging stations, said charging strategy being representative of information concerning a charging process of the vehicle at one or more of the charging stations along the route
and depending on the charging strategy determined, providing information concerning the charging strategy for a driver
For the following reason, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “providing traffic data”, “determining”, “providing information”, and “calculated”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (input sections) to perform the process. In particular, the steps for providing data/information and calculating only include those that can be done by any computer, and therefore makes the limitation insignificant. Additionally, the steps for determining occupancy can all be done by a human and fall under certain methods of organizing human activity, and therefore also fails to be significant. 
Thus, taken alone, the additional element does not integrate the abstract idea into a practical application. Further, looking at the additional limitation as an ordered combination or as a whole, the limitation add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to affect a particulate traffic communication strategy or in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of inputting data or acquiring values amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. The examiner submits these limitations are insignificant extra-solution activities without significantly more.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of providing “providing traffic data”, “determining”, “providing information”, and “calculated”, are all well-understood, routine, and conventional activity because these steps are commonly practiced in the field, and the specification does not provide any indication that the steps are anything other than a what a human or conventional computer is capable of in a route planning method. Hence, the claim is not patent eligible. 

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The preamble recites a “computer program comprising program instructions…". In light of the instant specification [0010]-[0011], the program appears to comprise software elements. None of the comprising elements of the claimed system appear to be physical components. Therefore the “program” of claim 20 is computer software per se and is not a “process, machine, manufacture, or composition of matter" as defined in 35 U.S.C. 101. 
Examiner would like to note that in order for a future amendment to the claim to overcome this specific 35 U.S.C. 101 rejection, the claim must be directed towards a non-transitory computer readable storage rather than the program it holds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Pedersen US 20180238698 A1 in view of patent application publication Muramatsu et. al. US 20120290506 A1. From here on, the prior art will be referred to as Pedersen and Muramatsu.

Regarding claim 1, Pedersen teaches the following:
A method for route planning for a vehicle, comprising: providing traffic data that are representative of a current traffic density of a predefined route
"Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." [¶0098]
In this instance, vehicle congestion is synonymous to traffic density.
"That received information may include information regarding one or more potential routes of travel for the EV...." [¶0027]
The references teaches a predefined route because the route(s) is/are determined prior to the start of travel and are used by the vehicle from start to finish.
determining an expected occupancy of charging stations along the route depending on the traffic data
"….congestion at charging stations with other vehicles requiring battery charging or replacement…." [¶0054]
determining a charging strategy depending on the traffic data and the determined expected occupancy of the charging stations, said charging strategy being representative of information concerning a charging process of the vehicle at one or more of the charging stations along the route
"Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." [¶0098]
The reference teaches that the traffic data is used in the model to generate a route that incorporates a battery charging plan. This plan is reliant on the traffic in the surrounding area from the vehicle, and therefore dictates plan characteristics such as how far can the vehicle go before needing charging, how long to charge it, how many times it needs to charge due to its limited capacity, and so on.
"A battery charging-and-discharging plan creating unit of the EMS creates a charging and discharging plan for a battery through the use of the vehicle condition information of the electric motor vehicle." [¶0023]
This citation teaches a part of a plan (strategy) that concerns the charging process of a vehicle as claimed because the vehicle information taught regarding the vehicle condition is inclusive and covers information specific to the charging process. Information is then used to determine how much charge is left,  how much power it will take to arrive at the station, and how long the battery needs to charge, etc. As taught in the first citation to the limitation above, the strategy is directly dependent on the traffic data. Here, the art reflects that the strategy is developed around the charging process and that is indicative of the state of the vehicle’s battery. The combination of the use of traffic data and the representation of charging is why this source teaches the claimed limitation.
"The charge stations presented as options are located along a driving path that is reachable before the charge level of the electric vehicle reaches an empty state." [¶0023]
"….congestion at charging stations with other vehicles requiring battery charging or replacement…." [¶0054]
and depending on the charging strategy determined, providing information concerning the charging strategy for a driver
"One intended use of such commands would be to better inform the driver of the EV of appropriate actions to be taken to ensure adequate battery energy is available to reach the desired destination of the EV." [¶0072]
Pedersen fails to teach the following limitation.
However, Muramatsu teaches:
wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
"….the center device 18 may provide the congestion prediction information at the scheduled arrival time for the control unit 2." [¶0186]

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method of Pedersen with the expected occupancy at the time of arrival as taught in Muramatsu to result in a reduced travel time from the current position to the destination (Muramatsu, ¶0189). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen and Muramatsu to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 1.
Pedersen further teaches:
wherein data concerning a historical traffic density are provided
"In the case of distributed database information, information indicated in FIG. 6 may be part of database information from distributed agencies or organizations such as weather database information, police report information, highway or road management agencies, traffic monitoring agencies, or agencies responsible for EV charger stations." [¶0094]
By the nature of a database, traffic data has been collected and stored, meaning that it contains historic traffic information from previous times.
wherein the data concerning the historical traffic density comprise information concerning a traffic density along the route at past points in time
"Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." [¶0098]
The specified area in this reference is along the route plan for the vehicle and database information is inherently referring to past points in time because the data has already been previously taken, and is not limited to how far in past time.
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the historical traffic density
"The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs." [¶0098]
The likelihood that multiple such EVs will need charging or replacing of a battery is the same as the expected occupancy because if 30% of 100 cars are likely to need it, then you know the expected amount is 30 cars. Additionally, likelihood is often determined using previous scenarios and is not accurate without the use of past information. 
"Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." [¶0098]
The database information is inherently historical because previously stored data cannot come from the present. As shown above, if it is known that there is a certain influx of cars in an area, and that EVs make up 30% of cars in that area, then the occupancy is directly dependent of previous traffic data. The number of vehicles can impact a charging strategy because the system may route the vehicle to a station that is further away to avoid greater traffic or may require more frequent stops at stations.

Regarding claim 3, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 2.
Pedersen further teaches:
wherein weather data that are representative of a weather situation along the route are provided
"The system can be configured to include location data on road patterns, geography with date and time, altitude changes, speed limits, driving patterns of a vehicle driver, and weather" [¶0015]
the expected occupancy of the charging stations and the charging strategy are determined depending on the weather data
"Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs." [¶0098]
"Roadways passing through lower areas susceptible to high waters or flooding should be avoided when selecting routes for EVs in need of battery charging or a replacement. Also, forecasted inclement weather may influence route selection for vehicles in need of battery charging or replacement." [¶0101]
The reference teaches that invention avoids sending too many vehicles to one charging station. Inherently, this can only be done by determining how many vehicles will be going to each station, which is the expected occupancy. The art extends into how weather conditions may alter which stations are accessible and which ones are no longer viable. As stations become limited due to weather, the conditions directly affect the number of vehicles at each station. Therefore, the occupancy and plan is determined based on current weather patterns.

Regarding claim 4, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 3.
Pedersen further teaches:
wherein data concerning a current location and/or consumption and/or speed and/or charging status of the vehicle are provided
"Such vehicle information display systems may include information necessary for dashboard displays concerning vehicle operational status, speed, odometer readings, engine performance, battery charge levels and warning signals" [¶0073]
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current location and/or consumption and/or speed and/or charging status of the vehicle
"Of course that time of travel will depend upon the distance to be traveled along a particular route, traffic and roadway conditions along that route, required charging time at the selected charging station, congestion at charging stations with other vehicles requiring battery charging or replacement...." [¶0054]
The citation states that the current occupancy of stations directly impacts the route planning process as the claimed invention does. Determining this is done by an AI using data described earlier on in the application (see other citation). Since this analysis is performed to get the expected occupancy, which is applied to the overall strategy, the art reads on the claim.
"...specifically programmed computer machines, one or more of: EV descriptive information, EV energy requirements, EV battery specification information and EV current position and the location of the destination of said EV." [¶0026]
Here is one specific instance where the art mentions the type of information (data) used to determine considerations and route planning. The reference teaches that some data present in the claimed invention when determining of a strategy is present in the prior art. "Battery specific information" encompasses all possible battery metrics, including consumption and charging status.

Regarding claim 11, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 1.
Pedersen fails to teach the following limitation.
However, Muramatsu teaches:
wherein, depending on the expected occupancy determined, information concerning the expected occupancy of the charging stations is provided for the driver
"The normal charge spots and the quick charge spots are preferably displayed in a distinguishable manner. This allows the user, who may usually perform the normal charge at the normal charge spot, to perform a quick charge, which may be performed for various reasons, such as charge cost, congestion at the charge spot, or an emergency." [¶0114]

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method of claim 1 taught by the combination of references, as shown above, with the expected occupancy at charging stations provided to the driver as taught in Muramatsu to result in a reduced travel time from the current position to the destination (Muramatsu, ¶0189). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen and Muramatsu to obtain the invention as specified in claim 11.

Regarding claim 12, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 1.
Pedersen further teaches: 
wherein weather data that are representative of a weather situation along the route are provided
"Such parameters are used to properly evaluate the EV situation in terms of the sufficiency of battery energy available, the distance to the destination and the other considerations such as traffic congestion, roadway delays, inclement weather issues or other conditions or situations that may impact the sufficiency of battery energy to make the planned trip." [¶0114]
the expected occupancy of the charging stations and the charging strategy are determined depending on the weather data
"Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area. The number of EVs present may be used to alter routing decisions based on the likelihood that multiple such EVs will be in need of battery charging or replenishment. In this case, it may be desirable to route EVs requesting charger station locations in a manner that avoids directing multiple EVs to the same chargers, even though those chargers may be in close proximity to multiple such EVs." [¶0098]
"Roadways passing through lower areas susceptible to high waters or flooding should be avoided when selecting routes for EVs in need of battery charging or a replacement. Also, forecasted inclement weather may influence route selection for vehicles in need of battery charging or replacement." [¶0101]
The reference teaches that invention avoids sending too many vehicles to one charging station. Inherently, this can only be done by determining how many vehicles will be going to each station, which is the expected occupancy. The art extends into how weather conditions may alter which stations are accessible and which ones are no longer viable. As stations become limited due to weather, the conditions directly affect the number of vehicles at each station. Therefore, the occupancy and plan is determined based on current weather patterns.

Regarding claim 13, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 1.
Pedersen further teaches:
wherein data concerning a current location and/or consumption and/or speed and/or charging status of the vehicle are provided
"Such vehicle information display systems may include information necessary for dashboard displays concerning vehicle operational status, speed, odometer readings, engine performance, battery charge levels and warning signals" [¶0073]
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current location and/or consumption and/or speed and/or charging status of the vehicle
"Of course that time of travel will depend upon the distance to be traveled along a particular route, traffic and roadway conditions along that route, required charging time at the selected charging station, congestion at charging stations with other vehicles requiring battery charging or replacement...." [¶0054]
The citation states that the current occupancy of stations directly impacts the route planning process as the claimed invention does. Determining this is done by an AI using data described earlier on in the application (see other citation). Since this analysis is performed to get the expected occupancy, which is applied to the overall strategy, the art reads on the claim.
"...specifically programmed computer machines, one or more of: EV descriptive information, EV energy requirements, EV battery specification information and EV current position and the location of the destination of said EV." [¶0026]
Here is one specific instance where the art mentions the type of information (data) used to determine considerations and route planning. The reference teaches that some data present in the claimed invention when determining of a strategy is present in the prior art. "Battery specific information" encompasses all possible battery metrics, including consumption and charging status.

Regarding claim 18, Pedersen teaches the following:
A device for route planning for a vehicle, wherein the device is configured to carry out the acts of:
"It is to be understood that the EV control unit (400) of FIG. 4 and as described elsewhere in this specification or in different embodiments of this invention may include all or a selected subset of the total capability of the EV control unit (400) of FIG. 4." [¶0055]
providing traffic data that are representative of a current traffic density of a predefined route
"Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." [¶0098]
Vehicle congestion is synonymous to traffic density.
"That received information may include information regarding one or more potential routes of travel for the EV...." [¶0027]
The references teaches a predefined route because the route(s) is/are determined prior to the start of travel and are used by the vehicle from start to finish.
determining an expected occupancy of charging stations along the route depending on the traffic data
"….congestion at charging stations with other vehicles requiring battery charging or replacement…." [¶0054]
wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
"….the center device 18 may provide the congestion prediction information at the scheduled arrival time for the control unit 2." [¶0186]
determining a charging strategy depending on the traffic data and the determined expected occupancy of the charging stations, said charging strategy being representative of information concerning a charging process of the vehicle at one or more of the charging stations along the route
"Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." [¶0098]
"….congestion at charging stations with other vehicles requiring battery charging or replacement…." [¶0054]
"A battery charging-and-discharging plan creating unit of the EMS creates a charging and discharging plan for a battery through the use of the vehicle condition information of the electric motor vehicle." [¶0023]
This citation teaches a plan (strategy) that concerns the charging process of a vehicle as claimed because the vehicle information taught regarding the vehicle condition is inclusive and covers information specific to the charging process.
"The charge stations presented as options are located along a driving path that is reachable before the charge level of the electric vehicle reaches an empty state." [¶0023]
and depending on the charging strategy determined, providing information concerning the charging strategy for a driver
"One intended use of such commands would be to better inform the driver of the EV of appropriate actions to be taken to ensure adequate battery energy is available to reach the desired destination of the EV." [¶0072]
Pedersen fails to teach the following limitation.
However, Muramatsu teaches:
wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
"….the center device 18 may provide the congestion prediction information at the scheduled arrival time for the control unit 2." [¶0186]

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning device of Pedersen with the expected occupancy at the time of arrival, as taught in Muramatsu, to result in a reduced travel time from the current position to the destination (Muramatsu, ¶0189). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen and Muramatsu to obtain the invention as specified in claim 18.

Regarding claim 19, Pedersen teaches the following:
A computer program product comprising executable program code, wherein the program code, when executed, carries out the acts of:
"The systems and methods of the present invention disclose use of one or more specifically programmed computer machines with artificial intelligence expert system battery energy management and navigation route control." [Abstract]
providing traffic data that are representative of a current traffic density of a predefined route
"Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." [¶0098]
Vehicle congestion is synonymous to traffic density.
"That received information may include information regarding one or more potential routes of travel for the EV...." [¶0027]
The references teaches a predefined route because the route(s) is/are determined prior to the start of travel and are used by the vehicle from start to finish.
determining an expected occupancy of charging stations along the route depending on the traffic data
"….congestion at charging stations with other vehicles requiring battery charging or replacement…." [¶0054]
wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
"….the center device 18 may provide the congestion prediction information at the scheduled arrival time for the control unit 2." [¶0186]
determining a charging strategy depending on the traffic data and the determined expected occupancy of the charging stations, said charging strategy being representative of information concerning a charging process of the vehicle at one or more of the charging stations along the route
"Such traffic database information may include information descriptive of vehicle congestion, pedestrian traffic and/or the density or number of EVs present in a specific area." [¶0098]
"….congestion at charging stations with other vehicles requiring battery charging or replacement…." [¶0054]
"A battery charging-and-discharging plan creating unit of the EMS creates a charging and discharging plan for a battery through the use of the vehicle condition information of the electric motor vehicle." [¶0023]
This citation teaches a plan (strategy) that concerns the charging process of a vehicle as claimed because the vehicle information taught regarding the vehicle condition is inclusive and covers information specific to the charging process.
"The charge stations presented as options are located along a driving path that is reachable before the charge level of the electric vehicle reaches an empty state." [¶0023]
and depending on the charging strategy determined, providing information concerning the charging strategy for a driver
"One intended use of such commands would be to better inform the driver of the EV of appropriate actions to be taken to ensure adequate battery energy is available to reach the desired destination of the EV." [¶0072]
Pedersen fails to teach the following limitation.
However, Muramatsu teaches:
wherein the expected occupancy is an occupancy of the charging stations at a calculated point in time of arrival of the vehicle at the respective charging station
"….the center device 18 may provide the congestion prediction information at the scheduled arrival time for the control unit 2." [¶0186]

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning computer program media storage of Pedersen to determine the expected occupancy at the time of arrival as taught in Muramatsu to result in a reduced travel time from the current position to the destination (Muramatsu, ¶0189). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen and Muramatsu to obtain the invention as specified in claim 19.

Claims 5-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Pedersen US 20180238698 A1, in view of patent application publication Muramatsu et. al. US 20120290506 A1, and in further view of patent Pettersson US 9103686 B2. From here on, the prior art will be referred to as Pedersen, Muramatsu, and Pettersson.

Regarding claim 5, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 4.
Pedersen further teaches:
wherein data concerning a current occupancy of the charging stations along the route are provided
"....may be part of database information from distributed agencies or organizations such as weather database information, police report information, highway or road management agencies, traffic monitoring agencies, or agencies responsible for EV charger stations." [¶0094]
This citation here shows that databases containing data about charging stations may be gathered from companies who own the stations.
"Of course that time of travel will depend upon the distance to be traveled along a particular route, traffic and roadway conditions along that route, required charging time at the selected charging station, congestion at charging stations with other vehicles requiring battery charging or replacement....' [¶0054]
Here the prior art teaches that the occupancy of the station can be one of the parameters that effect the plan, and one would know that this information would be gathered by databases such as those taught in the other citation (0094)
The combination of Pedersen in view of Muramatsu fails to teach the following limitations.
However, Pettersson teaches:
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current occupancy of the charging stations
"By characteristics of the reconditioning locations, information on things like charging capacity, capability, number of charging slots, stock and condition of batteries in stock, availability of the battery-stock and the charging-slots, scheduled reservations or fixed bookings of the batteries on stock or changing-slots and others, can be obtained." [Col. 9 lines 53-58]
The art teaches that some examples of data gathered may include how busy the station is through available slots and services. This is the same as occupancy information because in order to know what is available to other vehicles, the occupancy must be known. It is known that current occupancy is included in this because the wording describes it as data for both the present schedule and future schedule.
"Such information to be comprised in the forecast can be modeled in different ways, for example based on the underlying physics of driving, but also on recorded historical data, a model whereof is generated and/or parameterized." [Col. 14 lines 9-12]
The forecast mentioned would be the predicted occupancy of the station and it is shown here that it can be found many ways, one of them being using recorded data (current occupancy) to form a strategy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using current occupancy data of charging stations to derive a charging plan for an electric vehicle, as shown in Pettersson, so that optimization could be directed to consider minimizing the individual travelling times of the entities of transportation means (Pettersson, Col. 10 lines 10-12). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen, Muramatsu, and Pettersson to obtain the invention as specified in claim 5.

Regarding claim 6, the combination of Pedersen, in view of Muramatsu, and in further view of Pettersson, as shown above, discloses all the limitations of claim 5.
Pedersen further teaches:
wherein, depending on the data concerning the current occupancy of the charging stations, information concerning the current occupancy of the charging stations is provided for the driver
"....that consider multiple factors such as battery charging-replacement station locations, required time of travel, roadway conditions, traffic congestion, including congestion for charging stations...." [¶0024]
"Such vehicle information display systems may include information necessary for dashboard displays concerning vehicle operational status, speed, odometer readings, engine performance, battery charge levels and warning signals." [¶0073]
The citation includes open ended wording "may include" to what type of information is displayed to the driver inside the vehicle. Since the reference also teaches the data of current occupancy, it is well within reason to provide station congestion information to the driver as well.

Regarding claim 7, the combination of Pedersen, in view of Muramatsu, and in further view of Pettersson, as shown above, discloses all the limitations of claim 5.
The combination of Pedersen in view of Muramatsu fails to teach the following limitations.
However, Pettersson teaches:
wherein data concerning a historical occupancy of the charging stations along the route are provided, wherein the data concerning the historical occupancy comprise information concerning an occupancy of the charging stations at past points in time
"By characteristics of the reconditioning locations, information on things like charging capacity, capability, number of charging slots, stock and condition of batteries in stock, availability of the battery-stock and the charging-slots, scheduled reservations or fixed bookings of the batteries on stock or changing-slots and others, can be obtained." [Col. 9 lines 53-58]
"Such information to be comprised in the forecast can be modeled in different ways, for example based on the underlying physics of driving, but also on recorded historical data, a model whereof is generated and/or parameterized." [Col. 14 lines 9-12]
The combination of these citations teach that data can be gathered on how busy a charging station may be and that the data may be recorded and used as historical data in the model.
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the historical occupancy of the charging stations
"By characteristics of the reconditioning locations, information on things like charging capacity, capability, number of charging slots, stock and condition of batteries in stock, availability of the battery-stock and the charging-slots, scheduled reservations or fixed bookings of the batteries on stock or changing-slots and others, can be obtained." [Col. 9 lines 53-58]
The art teaches that some examples of data gathered may include how busy the station is through available slots and services. This is the same as occupancy information because in order to know what is available to other vehicles, the occupancy must be known. It is known that current occupancy is included in this because the wording describes it as data for both the present schedule and future schedule.
"Such information to be comprised in the forecast can be modeled in different ways, for example based on the underlying physics of driving, but also on recorded historical data, a model whereof is generated and/or parameterized." [Col. 14 lines 9-12]
The forecast mentioned would be the predicted occupancy of the station and it is shown here that it can be found many ways, one of them uses recorded data (current occupancy) to form a strategy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using historical occupancy data of charging stations to derive a charging plan for an electric vehicle, as shown in Pettersson, so that optimization could be directed to consider minimizing the individual travelling times of the entities of transportation means (Pettersson, Col. 10 lines 10-12). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen, Muramatsu, and Pettersson to obtain the invention as specified in claim 7.


Regarding claim 14, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 1.
Pedersen further teaches:
wherein data concerning a current occupancy of the charging stations along the route are provided
"....may be part of database information from distributed agencies or organizations such as weather database information, police report information, highway or road management agencies, traffic monitoring agencies, or agencies responsible for EV charger stations." [¶0094]
This citation here shows that databases containing data about charging stations may be gathered from companies who own the stations.
"Of course that time of travel will depend upon the distance to be traveled along a particular route, traffic and roadway conditions along that route, required charging time at the selected charging station, congestion at charging stations with other vehicles requiring battery charging or replacement....” [¶0054]
Here the prior art teaches that the occupancy of the station can be one of the parameters that effect the plan, and one would know that this information would be gathered by databases such as those taught in the other citation (0094)
The combination of Pedersen in view of Muramatsu fails to teach the following limitations.
However, Pettersson teaches:
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current occupancy of the charging stations
"By characteristics of the reconditioning locations, information on things like charging capacity, capability, number of charging slots, stock and condition of batteries in stock, availability of the battery-stock and the charging-slots, scheduled reservations or fixed bookings of the batteries on stock or changing-slots and others, can be obtained." [Col. 9 lines 53-58]
The art teaches that some examples of data gathered may include how busy the station is through available slots and services. This is the same as occupancy information because in order to know what is available to other vehicles, the occupancy must be known. It is known that current occupancy is included in this because the wording describes it as data for both the present schedule and future schedule.
"Such information to be comprised in the forecast can be modeled in different ways, for example based on the underlying physics of driving, but also on recorded historical data, a model whereof is generated and/or parameterized." [Col. 14 lines 9-12]
The forecast mentioned would be the predicted occupancy of the station and it is shown here that it can be found many ways, one of them being using recorded data (current occupancy) to form a strategy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using current occupancy data of charging stations to derive a charging plan for an electric vehicle, as shown in Pettersson, so that optimization could be directed to consider minimizing the individual travelling times of the entities of transportation means (Pettersson, Col. 10 lines 10-12). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen, Muramatsu, and Pettersson to obtain the invention as specified in claim 14.

Regarding claim 15, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 1.
The combination of Pedersen in view of Muramatsu fails to teach the following limitations.
However, Pettersson teaches:
wherein data concerning a historical occupancy of the charging stations along the route are provided, wherein the data concerning the historical occupancy comprise information concerning an occupancy of the charging stations at past points in time
"By characteristics of the reconditioning locations, information on things like charging capacity, capability, number of charging slots, stock and condition of batteries in stock, availability of the battery-stock and the charging-slots, scheduled reservations or fixed bookings of the batteries on stock or changing-slots and others, can be obtained." [Col. 9 lines 53-58]
The art teaches that some examples of data gathered may include how busy the station is through available slots and services. This is the same as occupancy information because in order to know what is available to other vehicles, the occupancy must be known. It is known that current occupancy is included in this because the wording describes it as data for both the present schedule and future schedule.
"Such information to be comprised in the forecast can be modeled in different ways, for example based on the underlying physics of driving, but also on recorded historical data, a model whereof is generated and/or parameterized." [Col. 14 lines 9-12]
The combination of these citations teach that data can be gathered on how busy a charging station may be and that the data may be recorded and used as historical data in the model. The forecast mentioned would be the predicted occupancy of the station and it is shown here that it can be found many ways, one of them being using recorded data (current occupancy) to form a strategy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using historical occupancy data of charging stations to derive a charging plan for an electric vehicle, as shown in Pettersson, so that optimization could be directed to consider minimizing the individual travelling times of the entities of transportation means (Pettersson, Col. 10 lines 10-12). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen, Muramatsu, and Pettersson to obtain the invention as specified in claim 15.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Pedersen US 20180238698 A1, in view of patent application publication Muramatsu et. al. US 20120290506 A1, in further view of patent Pettersson US 9103686 B2, and in further view of “Real-Time Forecasting of EV Charging Station Scheduling for Smart Energy Systems” public disclosure publication by Bharatiraja Chokkalingam et. al. From here on, the prior art will be referred to as Pedersen, Muramatsu, Pettersson, and Real-Time.

Regarding claim 8, the combination of Pedersen, in view of Muramatsu, and in further view of Pettersson, as shown above, discloses all the limitations of claim 7.
The combination of Pedersen, in view of Muramatsu, and in further view of Pettersson fails to teach the following limitations.
However, Real-Time teaches:
wherein data concerning a charging power of the charging stations along the route are provided
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the charging power of the charging stations
Table 3 The charging powers taught in this reference is fast or slow charging, which is a result of different wattage.
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the charging power of the charging stations
"Considering the charging station 3 (SP Kovil), due to the unavailability of fast charging points, EV traffic density is comparatively low in this region" [Pg. 11 paragraph 1, Figure 9, Table 3]
The reference teaches different charging powers, fast and slow, which translates to more power and less power. It continues to state that the lack of higher power charging slots has a direct impact on approximate electric vehicles in the location. Additionally, Table 3 shows that locations with higher power charging have increased occupancy.
"Upon giving the inputs in these options the result will be displayed as shown in Figure 11. This architecture ensures the charge planning strategy" [Pg. 12 paragraph 1, Figure 10]
This citation teaches that the user can input preferences to develop a charging strategy.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using expected occupancy data of charging stations to derive a charging plan for an electric vehicle, as shown in Real-Time, so that it is optimized and the user can know the details of charging stations, charging slot, the cost of charging and distance need to travel to reach the near/far charging station (Real-Time, Pg. 12 paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen, Muramatsu, Pettersson, and Real-Time to obtain the invention as specified in claim 8.

Regarding claim 9, the combination of Pedersen, in view of Muramatsu, and in further view of Pettersson, as shown above, discloses all the limitations of claim 8.
Pedersen further teaches:
wherein data concerning a current electricity price of the charging stations along the route are provided
"Also the price for regeneration can be of importance and included in the decision e.g. whether to choose a close but pricey or a remoter but also cheaper location." [¶0070]
The prior art teaches characteristics of charging stations that a vehicle may use on a route. Amongst some of these characteristics included is cost and how it may effect route planning.
The combination of Pedersen, in view of Muramatsu, and in further view of Pettersson fails to teach the following limitations.
However, Real-Time teaches:
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current electricity price of the charging stations
"The table illustrates that with reference to charging station 1 (SRM University), the approximate volume of EVs in this location is 3,600 per day. A fast charging facility is available at this location, whereas, if it is left up to the user preference to book a slot in the same location the cost of charging will get increase significantly. Considering the charging station 3 (SP Kovil), due to the unavailability of fast charging points, EV traffic density is comparatively low in this region, so the time taken to charge the vehicle is very high whereas the cost of charging will be decreased." [Pg. 11 paragraph 1, Figure 9, Table 3]
Since there are no fast chargers, the price of charging is different and will alter the expected number of electric vehicles in the area.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, by using current electricity price data to determine expected occupancy and charging strategies, as shown in Real-Time, so that so that it is optimized and the user can know the details of charging stations, charging slot, the cost of charging and distance need to travel to reach the near/far charging station (Real-Time, Pg. 12 paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen, Muramatsu, Pettersson, and Real-Time to obtain the invention as specified in claim 9.

Regarding claim 10, the combination of Pedersen, in view of Muramatsu, in further view of Pettersson, and in further view of Real-Time, as shown above, discloses all the limitations of claim 9.
Muramatsu further teaches:
wherein, depending on the data concerning the current electricity price of the charging stations, information concerning the current electricity price of the charging stations is provided for the driver
"In the example shown in FIG. 11A, the display unit 9 displays charge spot information according to various headings, such as a name, a total distance, a charge type, a charge time, a discount, a cost of full charge, an arrival time. When the user presses one of the icons of a heading on the display screen of the display unit 9, the control unit 2 sorts the listed entries by using the selected heading as a sort key, for sorting the entries in an order that benefits the user." [¶0115]
Fig. 11
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with providing current electricity price information to the drivers, as shown in Muramatsu, to result in a reduced travel time from the current position to the destination (Muramatsu, ¶0189). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen, Muramatsu, Pettersson, and Real-Time to obtain the invention as specified in claim 10.

Claims 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over patent application publication Pedersen US 20180238698 A1, in view of patent application publication Muramatsu et. al. US 20120290506 A1, and in further view of “Real-Time Forecasting of EV Charging Station Scheduling for Smart Energy Systems” public disclosure publication by Bharatiraja Chokkalingam et. al. From here on, the prior art will be referred to as Pedersen, Muramatsu, and Real-Time.

Regarding claim 16, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 1.
The combination of Pedersen in view of Muramatsu fails to teach the following limitations.
However, Real-Time teaches:
wherein data concerning a charging power of the charging stations along the route are provided
"A fast charging facility is available at this location, whereas, if it is left up to the user preference to book a slot in the same location the cost of charging will get increase significantly. Considering the charging station 3 (SP Kovil), due to the unavailability of fast charging points...." [Pg. 11 paragraph 1, Figure 9, Table 3]
The charging powers taught in this reference are fast or slow charging, which is a result of different wattage.
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the charging power of the charging stations
"Considering the charging station 3 (SP Kovil), due to the unavailability of fast charging points, EV traffic density is comparatively low in this region" [Pg. 11 paragraph 1, Figure 9, Table 3]
The reference teaches different charging powers, fast and slow, which translates to more power and less power. It continues to state that the lack of higher power charging slots has a direct impact on approximate electric vehicles in the location. Additionally, Table 3 shows that locations with higher power charging have increased occupancy.
"Upon giving the inputs in these options the result will be displayed as shown in Figure 11. This architecture ensures the charge planning strategy" [Pg. 12 paragraph 1, Figure 10]
This citation teaches that the user can input preferences to develop a charging strategy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with providing current electricity price information to the drivers, as shown in Real-Time, so that it is optimized and the user can know the details of charging stations, charging slot, the cost of charging and distance need to travel to reach the near/far charging station (Real-Time, Pg. 12 paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen, Muramatsu, Pettersson, and Real-Time to obtain the invention as specified in claim 16.

Regarding claim 17, the combination of Pedersen in view of Muramatsu, as shown above, discloses all the limitations of claim 1.
Pedersen further teaches:
wherein data concerning a current electricity price of the charging stations along the route are provided
"Also the price for regeneration can be of importance and included in the decision e.g. whether to choose a close but pricey or a remoter but also cheaper location." [¶0070]
The prior art teaches characteristics of charging stations that a vehicle may use on a route. Amongst some of these characteristics included is cost and how it may effect route planning.
The combination of Pedersen in view of Muramatsu fails to teach the following limitations.
However, Real-Time teaches:
the expected occupancy of the charging stations and the charging strategy are determined depending on the data concerning the current electricity price of the charging stations
"The table illustrates that with reference to charging station 1 (SRM University), the approximate volume of EVs in this location is 3,600 per day. A fast charging facility is available at this location, whereas, if it is left up to the user preference to book a slot in the same location the cost of charging will get increase significantly. Considering the charging station 3 (SP Kovil), due to the unavailability of fast charging points, EV traffic density is comparatively low in this region, so the time taken to charge the vehicle is very high whereas the cost of charging will be decreased." [Pg. 11 paragraph 1, Figure 9, Table 3]
Since there are no fast chargers, the price of charging is different and that will inherently alter the expected number of electric vehicles in the area depending on whether or not people would rather pay less or go to a different station.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route planning method taught by the combination of references, as shown above, with using current electricity price information to determine expected occupancy at stations and a charging strategy, as shown in Real-Time, so that it is optimized and the user can know the details of charging stations, charging slot, the cost of charging and distance need to travel to reach the near/far charging station (Real-Time, Pg. 12 paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pedersen, Muramatsu, Pettersson, and Real-Time to obtain the invention as specified in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2013024484 A1 “ESTIMATION AND MANAGEMENT OF LOADS IN ELECTRIC VEHICLE NETWORKS”, Hershkovitz et. al.
Discusses current electricity price and how it effects the minimum and maximum charge load on a power grid, which can then be manipulated to determine an expected occupancy.
US 9199548 B2 “Communication And Control Regarding Electricity Provider For Wireless Electric Vehicle Electrical Energy Transfer”, Hyde et. al.
A computationally implemented system and method that is designed to, but is not limited to: electronically assessing electricity provider detail information associated with providing electrical energy to one or more electric vehicle wireless electrical energy chargers configured for wirelessly charging one or more electric vehicles.
US 20150241233 A1 “Method And Apparatus For Providing A Navigation Route With Recommended Charging”, Loftus et. al.
Creates a strategy for charging along a route for the driver that includes considerations of price, reduced time of travel, optimization, and more.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILLON ERIC KOLSTAD whose telephone number is (571)272-4553. The examiner can normally be reached M-F 8:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.E.K./
Patent Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662